NUMBER 13-15-00308-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

DON RAY WHITE,                                                                             Appellant,

                                                    v.

MARLA RAMIREZ,                                      Appellee.
____________________________________________________________

             On Appeal from the 53rd District Court
                    of Travis County, Texas.
____________________________________________________________

                              MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam

        Appellant, Don Ray White, proceeding pro se, attempted to perfect an appeal from

a judgment entered by the 53rd District Court of Travis County, Texas, in trial court cause

number D-1-GN-13-002904.1 We dismiss the appeal for want of jurisdiction.




        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through Ch. 46 2015 R.S.).
       The trial court dismissed the underlying case for want of prosecution on April 21,

2015. Appellant filed his notice of appeal on June 2, 2015. On July 13, 2015, the Clerk

of this Court gave appellant notice that it appeared that the appeal had not been timely

perfected. Appellant was advised that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court’s directive. Appellant

filed a response in which he appears to indicate that he did not receive timely notice of

the trial court’s judgment because he had been transferred between penal institutions.

       Absent a timely filed notice of appeal from a final judgment or recognized

interlocutory order, we do not have jurisdiction over an appeal. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The notice of appeal must be filed within

thirty days after the judgment or other appealable order is signed when appellant has not

filed a timely motion for new trial, motion to modify the judgment, motion to reinstate, or

request for findings of fact and conclusion of law. See TEX. R. APP. P. 26.1. Appellant’s

notice of appeal was not filed within this thirty-day period of time and the record before

us does not include a motion for new trial or other post-judgment motion which would

extend the time to file a notice of appeal.

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See id. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the

predecessor to rule 26.1). Appellant's notice of appeal was not filed within the fifteen-

day period provided by Rule 26.3.

       When a party adversely affected by the judgment does not receive notice within

                                              2
twenty days of judgment, the period for filing the appeal begins to run from the date the

party received notice, provided no more than ninety days have elapsed since the signing

of the judgment or other appealable order. See TEX. R. CIV. P. 306a(4); TEX. R. APP. P.

4.2(a)(1). This rule expressly provides that it applies if notice is received after twenty

days from the date that judgment was signed but not more than ninety days after the

original judgment was signed. See TEX. R. CIV. P. 306a(4).

       In the instant case, the date that appellant received notice of the trial court’s

judgment is not identified in the record. Accordingly, we are unable to ascertain whether

rule 306a(4) is inapplicable. See Levit v. Adams, 850 S.W.2d 469, 470 (Tex. 1993); Jon

v. Stanley, 150 S.W.3d 244, 248 (Tex. App.–Texarkana 2004, no pet.). Moreover, even

if it were to apply, appellant did not follow the procedures required in Texas Rule of Civil

Procedure 306a and Texas Rule of Appellate Procedure 4.2 to gain additional time to

perfect his appeal. See Mem'l Hosp. v. Gillis, 741 S.W.2d 364, 365 (Tex. 1987) (per

curiam) (holding that compliance with the provisions of rule 306a is a jurisdictional

prerequisite).

       The Court, having examined and fully considered the documents on file and

appellant’s response to this Court’s notice, is of the opinion that we lack jurisdiction over

this appeal.     Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a). All pending motions, if any, are likewise

DISMISSED.

                                                                PER CURIAM

Delivered and filed the
31st day of August, 2015.



                                             3